Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) 
because character “s” has been used to designate both the spectra of a set A of samples measured with a first, reference spectrometer and the spectra of a subset B of samples measured with a second, target spectrometer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In [0009], the phrase “without its being necessary” should read “without it being necessary”.
In [0055], the phrase “a matrix of m columns and rows” should read “a matrix of m columns and n rows”.
In [0064], expression [Math 5] should be rewritten as a proportional relationship instead of an equation because applicant is explicit that “The parameter aλ is proportional to the sensitivity of the target spectrometer S.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as 
being anticipated by Kowalski et al. (US 5459677 A). 
Regarding independent Claim 10, Kowalski discloses a method for 
configuring a target spectrometry device (Figure 4A: element 110) by means of a reference spectrometry device (Figure 4A: element 104), each of the target spectrometry device and the reference spectrometry device comprising a spectrometer (FIELD OF THE INVENTION cites “spectrophotometers”), each spectrometer comprising a light source (a light source is inherent in a spectrometer) and a detector (a detector is inherent in a spectrometer) configured for detecting light radiation emitted by the light source and reflected or transmitted by an object (Figure 4A: elements 100 and 112 are calibration samples and transfer samples respectively), thereby generating spectral measurements, the spectral measurements comprising a series of n spectra for each object and an average spectrum measured for each series of n spectra, the method comprising the steps of:
acquiring reference spectral measurements for a set of reference samples by the spectrometer of the reference spectrometry device and storing the reference spectral measurements in a reference database (Column 7, lines 34-36: “Each sample in the calibration set is then analyzed by reference instrument 44 to produce the data comprising matrix R1”, where matrix is being interpreted as a database because it is a tool to store and organize data);
acquiring target spectral measurements for a subset of the reference samples by the spectrometer of the target spectrometry device and storing the target spectral measurements in a target database (Column 7, lines 39-43: “…a subset 52 of the calibration samples is … analyzed by the target instrument to produce R2, i.e., the spectra of the transfer samples in the subset, as measured on the target instrument”, where matrix is being interpreted as a database because it is a tool to store and organize data);
determining an average spectrum ss for each reference sample from the reference spectral measurements (Figure 5A illustrates five average spectra for five samples as measured by the reference instrument) and target spectral measurements (Figure 5B illustrates five average spectra for five samples as measured by the target instrument), comprising the steps of: 
determining an optical transfer function of the spectrometer of the target spectrometry device (Column 9, lines 22-32: “…a transfer matrix F that is capable of transforming responses measured for transfer samples on the target instrument into the responses that would have been measured for the same samples by the reference instrument … can be calculated directly…”); and
applying the determined optical transfer function to each average spectrum measured by the spectrometer of the reference spectrometry device (Column 4, lines 35-39: “In an … embodiment, referred to as the piecewise technique, the transfer coefficients comprise a plurality of estimation coefficients for estimating each reference data value from more than one but less than all of the target data values”);
determining a series of n spectra si (i=1 . . . n) for each average spectrum ss (Figure 5A illustrates reference instrument response curves as a function of wavelength, for five transfer samples; Column 10, lines 56-59: “Although curves … are illustrated as essentially continuous functions, it will be appreciated that each curve in fact consists of a series of discrete samples along the wavelength axis”); and
storing the average spectrum and the series of n spectra for each reference sample in the target database (Figure 5B illustrates target instrument response curves for the same five transfer samples from Figure 5A, and it is interpreted that the target instrument has to first store data before processing the same to produce response curves),
wherein the determination steps are implemented by means of a calculation module (Column 12, lines 25-27: “To test and compare the effects of various factors on the results obtained by the calibration transfer techniques of the present invention, computer simulation was employed…”).
Regarding Claim 11, Kowalski discloses the method according to claim 10, further comprising a step of minimizing a difference between the determined average spectrum ss and the average spectrum measured by the spectrometer of the target spectrometry device for each sample of the subset of reference samples (Figure 9 shows that increasing the number of reference samples in the subset minimizes the standard error of prediction).
Regarding Claim 12, Kowalski discloses the method according to claim 10, wherein the optical transfer function is determined from at least one technical characteristic of the spectrometer of the target spectrometry device (Column 9, lines 31-32: “…F is … dimensioned wavelengths by wavelengths…” is interpreted as the optical transfer function F calculated using the spectral [wavelength] range of the target instrument).
Regarding Claim 13, Kowalski discloses the method according to claim 12, wherein the at least one technical characteristic is selected from sensitivity, spectral range or resolution (Column 10, lines 46-49: “…for most real data, the response of the reference instrument at a given wavelength is a function of the responses of the target instrument only over a limited range of nearby wavelengths” is interpreted as the target instrument having a spectral [wavelength] range it can measure).
Regarding Claim 14, Kowalski discloses the method according to claim 10, wherein the step of determining a series of n spectra comprises the steps of:
estimating a covariance matrix from the spectra measured by the spectrometer of the target spectrometry device (Column 9, lines 31-33: “…F is a square matrix, dimensioned wavelengths by wavelengths, and can be calculated directly as …                     
                        F
                        =
                        
                            
                                
                                    
                                        
                                            
                                                R
                                            
                                            
                                                2
                                            
                                        
                                    
                                    -
                                
                            
                            
                                +
                            
                        
                        ∙
                        
                            
                                
                                    
                                        R
                                    
                                    
                                        1
                                    
                                
                            
                            -
                        
                    
                ” where                     
                        
                            
                                
                                    
                                        
                                            
                                                R
                                            
                                            
                                                2
                                            
                                        
                                    
                                    -
                                
                            
                            
                                +
                            
                        
                    
                 is the inverse of a matrix formed from spectral data measured by the target spectrometer and                     
                        
                            
                                
                                    
                                        R
                                    
                                    
                                        1
                                    
                                
                            
                            -
                        
                    
                 is a matrix formed from spectral data measured by the reference spectrometer); and
determining n Gaussian vectors from the covariance matrix for each reference sample (Column 12, line 28-40: “Two pure spectra were simulated from Gaussian peaks at 80 wavelength points, as shown by curves A and B in FIG. 6. A 100-sample calibration set was created from these two components by letting the concentration of each component vary from 0.1 to 1.0 in steps of 0.1. … Thus, for this simulation, the matrix of pure spectra K is dimensioned 2×80 (analytes by wavelengths), and the concentration matrix C is dimensioned 100×2 (samples by analytes). The linear response data for the reference instrument R1 is then formed using the relationship: R1 = CK” where R1 is dimensioned 100×80 (samples by wavelengths)).
Regarding Claim 15, Kowalski discloses the method according to claim 14, wherein the covariance matrix is estimated from the spectra measured by the spectrometer of the target spectrometry device and the noise associated with these measurements (Column 12, lines 49-60: “For the target instrument, … 1% noise was added, to finally produce the full calibration set on the target instrument, R2”).
Regarding independent Claim 16, Kowalski discloses a spectrometry device comprising a spectrometer (column 3, line 65: “target instrument”) and an electronic module (column 12, line 27: “computer simulation”), the spectrometer comprising a light source (a light source is inherent in a spectrometer) and a detector (a detector is inherent in a spectrometer) configured for detecting the light radiation emitted by the source and reflected or transmitted by an object, the spectrometry device being configured according to the method of claim 10 (corresponding to the device of claim 16), wherein the electronic module is configured for storing the database (Column 12, lines 25-27: “To test and compare the effects of various factors on the results obtained by the calibration transfer techniques of the present invention, computer simulation was employed…”).
Regarding Claim 17, Kowalski discloses the spectrometry device according to claim 16, wherein the spectrometer is a miniaturized spectrometer (BACKGROUND OF THE INVENTION – Column 1, lines 18-20: “The analytical chemist is frequently confronted with the problem of analyzing a sample to identify one or more properties of the sample…” refers to miniature spectrometers for point-of-use chemical analysis).
Regarding Claim 18, Kowalski discloses the spectrometry device according to claim 16, wherein the spectrometer operates in a range of wavelengths between 400 nm and 2500 nm (BACKGROUND OF THE INVENTION – Column 3, lines 31-33: “It is in the area of NIR (near infrared) analysis of agricultural products that the most work in transferring calibration models has been accomplished”; in the art, NIR is accepted to be 800 nm – 2500 nm).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akbar H. Rizvi whose telephone number is (571) 272-5085. The examiner can normally be reached Monday - Friday, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKBAR HASSAN RIZVI/Examiner, Art Unit 2877                                                                                                                                                                                             




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877